DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant argues, the prior art fail to teach "a plurality of three-dimensional cameras, configured to generate an image data stream of the object, wherein a three-dimensional camera comprises two cameras arranged at a distance" "a comparison of current positions of the person's corners of the mouth with positions of the corners of the mouth in the plurality of superposition image data" as recited in amended independent claim 1 and similarly in amended
independent claims 6 and 7.
In reply, the Examiner agrees.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
[1]	All current claims 1-7 are in condition for allowance.
[2]	The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Peter Eisert (VIRTUAL VIDEO CONFERENCING USING 3D MODEL-ASSISTED IMAGE-BASED RENDERING), teaches a device for generating a model of an object with superposition image data in a virtual environment (Abstract), the device comprising: a camera configured to generate an image data stream of the object (Abstract); a computer configured to extract, from the image data stream, a model of the object from a real environment (section 1 Introduction; Fig. 5; section 2.3 Experimental Results), to insert the extracted model into the 
Geng (US-2003/0123713-A1), teaches a plurality of cameras, which is a plurality of three-dimensional cameras, configured to generate an image data stream of the object, wherein the plurality of cameras comprises a first and a second camera (Figs. 2 and 4 and ¶0048; ¶0098; ¶0128).
Moore (US-8,994,780-B2), teaches the second camera is disposed opposite the first camera to capture the object from two different perspectives (Figs. 2-4; col 5, lines 4-19; col 6, lines 47-50; col 7, lines 33-44).
Li et al. (Facial Performance Sensing Head-Mounted Display), teaches superpose smart glasses worn by the person with the superposition images (Fig. 1; Fig. 6; Fig. 8; page 47:2, section Contributions; page 47:6, section 6 Results; page 47:7, left column), adapt the area of the eyes or the face in the superposition image data on the basis of the person's frame of mind and to superpose it with the adapted superposition image data of the person (Fig. 6; Fig. 8; 
Licata (US-2014/0015826-A1), teaches the object 30 to 60 times per second, 35 to 55 times per second, or 40 to 50 times per second (¶0056).
Found references:  
Steuart, III (US-7463,280-B2), teaches the digital 3D/360° camera system is an omnidirectional stereoscopic device for capturing image data that may be used to create a 3-dimensional model for presenting a 3D image, a 3D movie, or 3D animation (Abstract).
Lim (US-2013/0107001-A1), teaches a distance adaptive 3D camera enabling to maximize a short distance photographing area in a dual lens 3D camera (¶0007).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "a plurality of three-dimensional cameras, configured to generate an image data stream of the object, wherein a three-dimensional camera comprises two cameras arranged at a distance, wherein the plurality of three-dimensional cameras comprises a first three-dimensional camera and a second three-dimensional camera, and the second three-dimensional camera is disposed opposite the first three-dimensional camera to capture the object from two different perspectives;" "a comparison of current positions of the person's corners of the mouth with positions of the corners of the mouth in the plurality of superposition image data" as recited by amended independent claim 1 (emphasis added) as described in the specification at least at page 3, lines 26-35.

When considering the amended claims 6-7 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619